Petitioner was found guilty of violating certain prison disciplinary rules following a tier III disciplinary hearing. After the determination was affirmed on administrative appeal, he commenced this CPLR article 78 proceeding. The Attorney General has advised that the determination at issue has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Lamb v Fischer, 49 AD3d 1119, 1120 [2008]).
Mercure, J.E, Peters, Spain, Kane and Malone Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.